Title: To James Madison from William Crawford, 30 July 1814
From: Crawford, William
To: Madison, James


        
          Sir
          Adams Cy. Penna. July 30th. 1814
        
        Permit me to apologize for the liberty thus taken in addressing you on a subject of considerable importance—which requires a prompt decision provided you feel duly authorized to apply the remedy.
        Great abuses exist in the management of the militia of Penna. Whether these arise from defects in the laws—in the orders given for their execution, or, in the improper construction of either—must be left for your decision—after mentioning the nature of the existing evils.
        Desertions from the militia called into the public service multiply to an alarming degree. I believe I am warranted in the calculation that nearly one third of those performing their present tour of duty from the county in which I reside have absented themselves without leave. Our militia officers are at a loss how to conduct themselves on the occasion. They do not know whether any fund has been provided for defraying the expence of taking

them up & returning them to their respective corps. The manner in which they conduct themselves to such offenders appears to me altogether incompatible with the utility of that kind of force & calculated to bring it into the utmost contempt. They believe themselves bound to take notice of those only who have been publicly advertized—and permit all others to escape altho’ their desertion comes within their personal knowledge. Such discrimination can hardly fail to produce the most pernicious consequences. Even with respect to those who, in consequence of being advertized, have been taken up—a practice has been adopted—which, it is said has met the sanction of the Govr. of Penna., and which must favor the escape of every offender with impunity. Bonds of recognizance have been taken from them to appear & take their trial before a court martial—and they have thereupon been liberated & permitted to run at large. How are such bonds to be enforced? Does a court martial possess the necessary power? Can the civil authority recognize such bonds? If they possess this power will they feel disposed to exe⟨r⟩cise it? My acquaintance with the course of procedure whether in civil or military cases is limited. I have therefore considered it to be my duty to lay the subject before you—relying on its meeting all the attention from you it merits. Many minor abuses in the management of the militia prevail. Detailed accounts of these ought, perhaps, to be exacted from the respective Brigade inspectors under whose cognizance they more immediately arise—so that a remedy may be provided by the proper organs as speedily & efficaciously as possible. I am Sir With the highest respect Your fellow citizen,
        
          Wm. Crawford
        
      